Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant's election with traverse of IGF-1 and TSLP in the reply filed on February 22, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search all species. This is not found persuasive because the technical features of these species are different. Each specific species differs with respect to its composition and structures, and the cell contents and biological characteristics are also different from each other. Consequently, the responses to different biomolecules in different types of cells are also different. Therefore, these species do not share a common corresponding technical feature and belong to different classification; and thus, lack unity of invention. Since these species do not share a common corresponding technical feature and belong to different classification, they require different searches and examination, which would impose serious burden on the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 1-11 are canceled. Claims 12-31 are pending. Upon reconsideration, the species election among IGF-1, IGF-2, insulin and macrophage-derived mirovesicles is withdrawn. The subject matter to the extent of IGF-1, IGF-2, insulin and macrophage-derived mirovesicles is included and under examination in this office action. 
4.	Claims 12-31 are under examination in this office action with respect to TSLP for inflammatory response associated protein.

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
6.	The disclosure is objected to because of the following informalities: The use of the term “phylomers®” (p.40), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is indefinite because the claim recites “further comprising administering…IGF-1”. If the pharmaceutical composition recited in independent claim 12 comprises IGF-1, it is unclear whether claim 18 is still required because the pharmaceutical composition in claim 18 comprises IGF-1 and would be not different from the composition used in independent claim 12.

 Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. If the pharmaceutical composition recited in independent claim 12 comprises IGF-1, claim 18 does not further limit the subject matter of the claim upon which it depends because the pharmaceutical composition in claim 18 comprises IGF-1, which is not different from the composition used in independent claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 12-23 are drawn to a method for decreasing an inflammatory response in non-professional phagocytes in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising an effective amount of IGF-1, macrophage-derived microvesicles, insulin, or IGF-2, or a combination thereof, wherein the pharmaceutical composition decreases uptake of apoptotic cells by the non-professional phagocytes, thereby decreasing an inflammatory response in the non-professional phagocytes. Claims 24-31 are drawn to a method to decrease an inflammatory response in an epithelial cell, the method comprising contacting the epithelial cell with an effective amount of a pharmaceutical composition comprising I IGF-1, macrophage-derived microvesicles, insulin, or IGF-2, or a combination thereof, wherein the pharmaceutical composition decreases uptake of apoptotic cells by the epithelial cells.
Claims 12-23 encompass decreasing a genus of inflammatory response caused by a genus of all possible conditions in a genus of non-professional phagocytes and decreasing a genus of inflammatory response associated proteins in a genus of non-professional phagocytes in a subject in need thereof by IGF-1, insulin, IGF-2, a genus of macrophage-derived microvesicles or a combination thereof. Claims 24-31 encompass decreasing an inflammatory response caused by a genus of all possible conditions in a genus of epithelial cells and decreasing a genus of inflammatory response associated proteins in a genus of epithelial cells by IGF-1, insulin, IGF-2, a genus of macrophage-derived microvesicles or a combination thereof.
Applicant has not disclosed sufficient species for the broad genus of conditions, the broad genus of inflammatory response associated proteins, the broad genus of macrophage-derived microvesicles, the broad genus of non-professional phagocytes and the broad genus of epithelial cells. The specification only describes microvesicles isolated from an alveolar macrophage cell line or primary alveolar macrophage carried CD11c or Siglec F and Annexin V markers, IL-4 treatment of macrophages increased secretion of microvesicles with a size range of 100-1000nm and also teaches that uptake of these microvesicles by BEAS-2B airway epithelial cells was enhanced by IGF-1 in vitro, and adding alveolar macrophage-derived microvesicles to HDM-treated BEAS-2B cells resulted in reducing expression of TSLP, CSF2, IL6 and IL-8, FGF2, KLF4, IF1T2 and PTX3 in vitro or reducing inflammation induced by an allergen, house dust mite (HDM) or low-endotoxin HDM in airway epithelial cells expressing IGF-1R, wherein only TSLP and IL-6 were increased (p. 57-70, examples, figures 1-6, 8-13). However, the claims are not limited to inflammatory response induced by an allergen, house dust mite (HDM) or low-endotoxin HDM in airway epithelial cells expressing IGF-1R or the condition set forth above but also encompass decreasing a genus of inflammatory response caused by a genus of undefined conditions in a genus of structurally and functionally undefined of non-professional phagocytes and decreasing a genus of structurally and functionally undefined inflammatory response associated proteins in a genus of structurally and functionally undefined non-professional phagocytes in undefined subjects by IGF-1, insulin, IGF-2, a genus of structurally and functionally undefined macrophage-derived microvesicles or a combination thereof. .  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of microvesicles isolated from an alveolar macrophage cell line or primary alveolar macrophage carried CD11c or Siglec F and Annexin V markers, increased secretion of microvesicles with a size range of 100-1000nm from macrophages treated IL-4, enhanced uptake of microvesicles by BEAS-2B airway epithelial cells after treated with IGF-1 in vitro, and r reducing expression of TSLP, CSF2, IL6 and IL-8, FGF2, KLF4, IF1T2 and PTX3, increasing TSLP and IL-6 and reducing inflammation induced by an allergen, house dust mite (HDM) or low-endotoxin HDM in airway epithelial cells expressing IGF-1R in HDM-treated BEAS-2B cells after treated with alveolar macrophage-derived microvesicles in vitro (p. 57-70, examples, figures 1-6, 8-13). However, Applicant is not in possession of using the claimed genus of macrophage-derived microvesicles for decreasing an inflammatory response in non-professional phagocytes in a subject in need thereof. The specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of macrophage-derived microvesicles. microvesicles/exosomes secreted from different sources of macrophages function differently because macrophages are very heterogenous and macrophages from different tissues differ in function and phenotypes as taught by Li et al. (p. 3, 2.1 Exosomes from macrophages; Li et al., Eur. J. Med. Chem. 2020; 207:112784. doi.org/10.1016/j.ejmech.2020.112784). For example, Soni et al. teach that macrophages-derived microvesicles isolated from bronchoalveolar lavage fluid (BALF) from mice instilled intratracheally with LPS can elicit inflammatory responses (p. 1024, 2nd col., 3rd paragraph to p. 1025; Soni et al., Thorax, 2016; 71:1020-1029. doi:10.1136/thoraxjnl-2015-208032), which is an opposite effect. The specification provides no description of the detailed structures and function and characteristics for the claimed macrophage-derived microvesicles that are critical to the function of the claimed genus. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other macrophage-derived microvesicles might be.  Since the common characteristics/features of other macrophage-derived microvesicles are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of conditions, the claimed genus of inflammatory response associated proteins, the claimed genus of macrophage-derived microvesicles, the claimed genus of non-professional phagocytes and the claimed genus of epithelial cells used in the claimed method.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a pharmaceutical composition comprising IGF-1, macrophage-derived microvesicles, insulin, IGF-2 or a combination thereof and method of decreasing an inflammatory response in non-professional phagocytes in an animal or subject in need thereof by the administration of the pharmaceutical composition comprising IGF-1, macrophage-derived microvesicles, insulin, IGF-2 or a combination thereof requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed method in reducing a genus of inflammatory response caused by a genus of all possible conditions in the genus of non-professional phagocytes and decreasing a genus of inflammatory response associated proteins in the genus of non-professional phagocytes in a subject in need thereof in vivo  by IGF-1, insulin, IGF-2, a genus of macrophage-derived microvesicles or a combination thereof as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that: 
“It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halog ens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”

In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number species of the genus of “inflammatory response”, “conditions”, “non-professional phagocytes”, “inflammatory response associated proteins”, “macrophage-derived microvesicles” and “epithelial cells”, much less a method of decreasing an inflammatory response in non-professional phagocytes in a subject in need thereof in vivo by the administration of such macrophage-derived microvesicles or a pharmaceutical composition comprising IGF-1, macrophage-derived microvesicles, insulin, IGF-2 or a combination thereto. The experimental results described in the specification consist primarily of the characterization of physiological differences between a conditional IGF-1R gene KO animal model and an otherwise corresponding wild-type mouse. Whereas those results demonstrate that mice lacking a functional IGF-1R gene prior to allergen sensitization showed a significant increase in inflammatory parameters (FIG. 4b), while deleting IGF-1R after the sensitization phase had minimal effect on disease severity than control mice, they do not support a conclusion that Applicant was in possession of a method of decreasing an inflammatory response in non-professional phagocytes in a subject in need thereof by the administration of such macrophage-derived microvesicles or a pharmaceutical composition comprising IGF-1, macrophage-derived microvesicles, insulin, IGF-2 or a combination thereto. The results shown in examples do not constitute a reduction to practice of a method of decreasing an inflammatory response in non-professional phagocytes in a subject in need thereof in vivo by a pharmaceutical composition comprising IGF-1, macrophage-derived microvesicles, insulin, IGF-2 or a combination thereof. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of inflammatory response caused by a genus of all possible conditions in a genus of non-professional phagocytes and decreasing a genus of inflammatory response associated proteins in a genus of non-professional phagocytes in a genus of condition by IGF-1, insulin, IGF-2, a genus of macrophage-derived microvesicles or a combination thereof in vivo, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
Conclusion

10.	NO CLAIM IS ALLOWED.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johannesson et al. (Disease Models & Mechanisms, 2014; 7:977-985. doi:10.1242/dmm.015362) teach a method of suppressing the pathological inflammatory reaction during contact hypersensitivity and directly stimulating the expansion of regulatory T cells (professional phagocytes) by IGF-1 (see p. abstract). Johannesson teaches that allergic contact dermatitis (ACD) is an inflammatory skin condition caused by contact with common environmental agents to which the affected individual was sensitized during a previous exposure, overexpressed transgenic IGF-1Ea propeptide in the skin (K14/IGF-1Ea) or were treated with recombinant human IGF-1 (rhIGF-1) protein in contact hypersensitivity (CHS) animal models by systemic or topical administration of IGF-1 reduced inflammation through ear swelling, histology, cytokine expression and number of Treg cells and verify a direct effect of IGF-1 on Treg cells by conditional genetic deletion of the IGF-1 receptor (IGF-1R) (see abstract; p. 978-981; p. 981-982).
Yamashita et al. (Cell. Immunol. 2005; 235:85-91) teach that ovalbumin (OVA) inhalation induced IGF-I expression at the site of the airway and IGF-I neutralizing Ab inhibited the elevation of airway resistance, airway inflammation, and an increase in airway wall thickening. The depression of ICAM-1 expression was accompanied by a diminution in airway inflammation (see abstract; p. 87-90).
Ge et al. (Sci. Reports, 5:7735. DOI:10.1038/srep07735) teach that the IGF1-primed Monocytes (Mos) (i.e. professional phagocytes)  are capable of suppressing immune inflammation in the intestine, and also teach mouse intestine epithelial cells (IECs) produced IGF1, which could be up regulated by exposure to CpG-ODN (CpG-oligodeoxynueleotides) in cultures, culturing the CpG-ODN-primed IEC cells and Mos or exposure of Mos to IGF1 in the culture induced the Mos to express IL-10, and that the IGF1-primed Mos showed the immune suppressive effect on inhibiting the immune inflammation in the mouse colon (see abstract; p. 2-4; p.4-5).
Chand et al. (Am. J. Respir Cell Mol. Biol. 2012; 47:784-791. DOI:10.1165/rcmb.2012-00790C) teach that acute inflammation induces IGF-1 to mediate Bcl-2 and Muc5ac expression in airway epithelial cells. Chand teaches that At 3 days after exposure, aerosolized LPS (for 20–40 min) with the estimated lung deposited dosage of 0, 0.02, 0.2, 1.4, and 20.2 mg showed a characteristic dose dependent increase in polymorphonuclear neutrophils; detection of significant increases of proinflammatory mediators, including IL-1b, TNF-a, IL-6, growth-related oncogene or keratinocyte-derived cytokine, IFN-g–induced protein-10, monocyte chemotactic protein-1, and macrophage inflammatory protein-1a at the highest doses. In addition to increased numbers of airway epithelial cells, mucus cell numbers and mucus production were increased in a dose dependent manner. Hyperplastic epithelial cells expressed insulin-like growth factor (IGF)-1 and, increased expression of the prosurvival protein Bcl-2 and induced expression of Muc5ac. Suppression of IGF-1 expression using retroviral shRNA blocked Bcl-2 expression in human and murine airway epithelial cells and Muc5ac in primary murine airway epithelial cells (See abstract; p.784; p. 787-790). 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 14, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649